     Case 2:20-cv-00894-WBS-DB Document 13 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELARA LARISHA NANCE,                               No. 2:20-cv-0894 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    UNKNOWN,
15                        Defendant.
16

17          Plaintiff is a county inmate at the Sacramento County Jail proceeding pro se. On May 1,

18   2020, plaintiff filed a complaint alleging claims under 42 U.S.C. § 1983 and a request to proceed

19   in forma pauperis. (ECF Nos. 1, 2.) In an order filed May 13, 2020, this court advised plaintiff

20   that the request to proceed in forma pauperis is not complete. (ECF No. 5.) Before the court may

21   consider plaintiff’s request, plaintiff must provide the court with a certified copy of plaintiff’s

22   inmate trust account statement. In response, plaintiff submitted a copy a document entitled

23   “Account Balance.” That document does not indicate that it reflects plaintiff’s account and it is

24   not certified. Certification requires the signature of a prison official.

25          Plaintiff will be given another opportunity to provide a certified copy of plaintiff’s trust

26   account statement for the six-month period immediately preceding the filing of the complaint.

27   See 28 U.S.C. § 1915(a)(2). Plaintiff is directed to contact the jail officer in charge of inmate

28   ////
                                                         1
     Case 2:20-cv-00894-WBS-DB Document 13 Filed 06/26/20 Page 2 of 2

 1   trust accounts. Plaintiff should show that officer this order and request a copy of his inmate trust

 2   account statement to file with the court.

 3            A copy of this order will be served on the jail’s officer in charge of inmate trust accounts.

 4   However, it is plaintiff’s responsibility to file a certified copy of his trust account statement with

 5   the court.

 6            Accordingly, IT IS HEREBY ORDERED as follows:

 7            1. Within thirty days of the date of this order, plaintiff shall file a certified copy of

 8   plaintiff’s trust account statement for the six-month period immediately preceding the filing of the

 9   complaint.

10            2. The Clerk of the Court shall serve a copy of this order on: Sheriff of Sacramento

11   County, Attention: Inmate Trust Account, 651 I Street, Sacramento, California 95814.

12   Dated: June 25, 2020
13

14

15

16

17

18

19
     DLB:9
20   DB/prisoner-civil rights/nanc0894.trust stmt2

21

22

23

24

25

26
27

28
                                                           2
